                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


STEVEN STOUFER,

                      Plaintiff,

               v.

FEDERAUL BUREAU OF                           Case No. 3:20-cv-00046-SLG
INVESTIGATION, and
DEPARTMENT OF JUSTICE
INSPECTOR GENERAL,

                       Defendants.


  ORDER RE INITIAL SCHEDULING & PLANNING CONFERENCE REPORT

         Pursuant to Rules 16(a) and 26(f), Federal Rules of Civil Procedure, and

Local Civil Rules 16.1 and 26.1(b), counsel for all parties that have appeared in

this action and self-represented litigants must confer within 14 days from service

of this order for purposes of jointly completing a Scheduling and Planning

Conference Report.       The report must conform to the Court’s form, which is

available online in Microsoft Word format on the Court’s public website:

http://www.akd.uscourts.gov.       (At the website, choose the “Forms” tab, select

“Local Forms,” and scroll down to “Civil Form 26(f) (All Judges).”)

         Because the plaintiff is self-represented, counsel for the defendant shall

serve and file the parties’ report with the Court within 21 days from service of this

order.




           Case 3:20-cv-00046-SLG Document 9 Filed 06/04/20 Page 1 of 2
       In the event the parties to this case are already actively engaged in

settlement negotiations, counsel for the plaintiff shall so advise the Court within 7

days following the entry of this order, and shall specify the date by which the parties

expect to conclude their settlement negotiations.

       DATED this 4th day of June, 2020 at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00046-SLG, Stoufer v. FBI, et al.
Order re Initial Scheduling and Planning Conference Report
Page 2 of 2
         Case 3:20-cv-00046-SLG Document 9 Filed 06/04/20 Page 2 of 2
